Fourth Court of Appeals
                                  San Antonio, Texas
                                       January 19, 2018

                                     No. 04-17-00664-CV

                         IN THE INTEREST OF A.D.J., A CHILD,

                  From the 57th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016PA01781
                     Honorable Charles E. Montemayor, Judge Presiding


                                        ORDER

        The State’s brief was due on January 16, 2018. See TEX. R. APP. P. 38.6(b). The next
day, the State filed a first motion for a twenty-day extension of time to file the State’s brief.
       The State’s motion is GRANTED.



                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of January, 2018.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court